Title: To George Washington from Major General Stirling, 3 November 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


  
    Dear Sir
    Elizabeth Town [N.J.] Novr 3d 1778
  
  I was this Morning favoured with your Excellency’s letter of the 1st. The fleet at the hook was yesterday encreased to 108 Sail. this morning at Seven they weighed Anchor and Stood out to Sea at Eight they were out of Sight from Amboy, among them were five or Six two Deckers, but as to the Size & Number of Men of War & frigates I expect this afternoon to be more particularly Informed. My Attention will now be to know what remains at New York and their motions. I cant find there any report of Jamaica being taken, but there is one that the Gradilloes are. The very Sudden rise in the price of Rum was in some measure owing to a large quantity being ordered to be purchased for a Sea Store to the troops Embarked. I will take the first Oppertunity  
    
    
    
    of trying to get you one of the best of Dollands pocket Telescope’s and am your Excellency’s Most Obedient Humble Servt

  Stirling,

